Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 5 of November 2021.
Claims 1, 3, 8, 10-11, 13, 18, and 20 have been amended.
Claim 22 has been added.
Claim 19 has been cancelled.
Claims 1-11, 13-18, and 20-22 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the steps disclosed in the independent claims are not directed to the abstract idea of organizing human activity or mathematical formulae or equations and cites [57 
	Applicant asserts that the independent claim 1 provide "an integration into practical solution," rather than "merely recite a general link to technological environment. Examiner respectfully disagrees. Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a 
Applicant asserts that elements of the claims provide an inventive step, for example, "selecting, by the circuitry, from the set of drivers, a subset of drivers that are eligible for offering the ride to the passenger, wherein the selection of the subset of drivers is based on ... a logged-in time duration of each driver of the set of drivers...wherein the logged-in time duration of each driver of the set of drivers indicates a time duration for which each driver has been driving a corresponding vehicle, wherein the logged-in time duration of each driver of the selected subset of drivers is less than a threshold value and the logged-in time duration of a driver of the set of drivers that is not selected is greater than the threshold value., ... selecting, by the circuitry, a first driver from the subset of drivers and a route from a set of routes associated with the ride request ... the logged-in time duration of each driver of the subset of drivers". The amended independent 

35 USC § 103
Applicant asserts that combination of Li and O'Herlihy does not teach, suggest or render obvious at least, for example, the newly presented feature of "determining, by the circuitry, before vehicle allocation for the ride, a real-time driving pattern of each driver of the set of drivers based on on-board diagnostic data received from one or more sensors in a vehicle of each driver of the set of drivers”.  Examiner respectfully disagrees. O'Herlihy ¶21 discloses that when a provider device (i.e. the driver) receives an assignment request, he/she can reject the assignment which happens before allocating that particular driver/vehicle combination to the passenger while Li ¶118, 183-184 teaches a processing engine that obtains the time difference between the estimated time of driving and the actual time of driving (i.e. real time) which factors in rural degree of an area, fatigue of the driver, traffic conditions as well as over-speeding, braking and accelerating abruptly.  These data points are acquired by various sensors installed within the vehicle and transmitted by a transmission device.  Therefore the combination of Li and O'Herlihy teaches the amended claims.
		Applicant asserts that Li and O'Herlihy does not teach, suggest or render obvious at least, 
		Applicant asserts that combination of Li and O'Herlihy does not teach, suggest or render obvious at least, for example, the features of "selecting, by the circuitry, from the set of drivers, a subset of drivers that are eligible for offering the ride to the passenger, wherein the selection of the subset of drivers is based on ... a logged-in time duration of each driver of the set of drivers, wherein the logged-in time duration of each driver of the set of drivers indicates a time duration for which each driver has been driving a corresponding vehicle; selecting, by the circuitry, a first driver…based on …the logged-in time duration of each driver of the subset of drivers…”.  Examiner respectfully disagrees.  The Emory reference has been added in light of the new grounds of rejection and teaches the logged-in time duration of each driver and compares to a threshold to ensure drivers drive within the amount of time allotted.  Therefore the Li, O'Herlihy, and Emory teaches the amended language and the prima facie stands.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a 
	With respect to 2A Prong 1, claim 11 recites “…355U.S. Patent Application Serial No. 15/898,837Reply to Office Action of May 14, 2021determine whether a passenger is eligible for the ride based on passenger fitness information of the passenger and the ride request, wherein the passenger fitness information of the passenger includes the obtained real- time passenger fitness information; identify a set of drivers available for offering the ride based on the ride request and the determination that the passenger is eligible for the ride; determine, before the ride is booked, a real-time driving pattern of each driver of the set of drivers based on on-board diagnostic data received…in a vehicle of each driver of the set of drivers; select from the set of drivers, a subset of drivers that are eligible for offering the ride to the passenger, wherein the subset of drivers is selected based on the ride request, driver fitness information of each driver ofPage 7 of 25Application No. 16/535,646 Reply to Office Action of June 30, 2021 andAdvisory Action of October 5, 2021the set of drivers, and a logged-in time duration of each driver of the set of drivers, wherein the logged-in time duration of each driver of the set of drivers indicates a time duration for which each driver has been driving a corresponding vehicle, wherein the logged-in time duration of each driver of the selected subset of drivers is less than a threshold value and the logged-in time duration of a driver of the set of drivers that is not selected is greater than the threshold value, and wherein the driver fitness information of each driver of the set of drivers includes the determined real-time driving pattern; select a first driver from the subset of drivers and a route from a set of routes associated with the ride request, wherein the first driver and the route are selected based on at least the passenger fitness information, the driver fitness information of each driver of the subset of drivers, the logged-in time duration of each driver of the subset of drivers, the ride request, and route information associated with each route of the set of routes; allocate a first vehicle associated with 
More specifically claims 1 and 11 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” identifying a set of available drivers to service the rider, coordinating pick-up/drop-off, “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining whether a passenger is eligible for a ride based on his/her fitness information, identifying a set of drivers that are available a passenger and/or driver is eligible/fit for a ride and selecting a driver to service the rider based on the rider’s fitness information, and “Mathematical Concepts” specifically “mathematical calculations” such as determining a real-time driving pattern based on on-board diagnostics data as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 11 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular 
In particular, the independent claims 1 and 11 recite additional elements “circuitry”, “a passenger device”, “a communication network”, “one or more first fitness accessories”, “one or more fitness sensors”, and from “one or more sensors” on “a driver device” of the first driver.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to “circuitry configured to: receive, from a passenger device of via a communication network, an online ride request of a passenger for a ride; obtain real-time passenger fitness information of the passenger from the passenger device and one or more first fitness accessories associated with the passenger before the ride is booked, wherein the passenger device and the one or more first fitness accessories monitor real- time health conditions of the passenger using one or more fitness sensors and generate the real-time passenger fitness information; from one or more sensors on a driver device of the first driver, host, on a driver device of the first driver, a digital map that displays the selected route and renders one or more directions to follow the selected route, wherein the first vehicle is driven along the selected route based on the hosted digital map” reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 

The real-time driver fitness information of each driver may be further received from the second set of fitness applications (such as the set of fitness applications 312) running on the driver device (such as the driver device 204) of each driver. The real-time driver fitness information of each driver may be further received from the set of fitness-monitoring devices (such as the audio-recording device 206, the image-capturing device 208, the air quality detector 210, the OBD sensor 212, and the like) installed in each vehicle. In an embodiment, the real-time driver fitness information of each driver may include at least one of the real-time audio and image data, the air-quality data, the OBD data, and the first, second, or third driver health monitoring data associated with each driver. The computer system 700 may include a processor 702 that may be a special purpose or a general-purpose processing device. The processor 702 may be a single processor, multiple processors, or combinations thereof. The processor 702 may have one or more processor "cores." Further, the processor 702 may be coupled to a communication infrastructure 704, such as a bus, a bridge, a message queue, the communication network 114, multi-core message-passing scheme, and the like. The computer system 700 may further include a main memory 706 and a secondary memory 708. Examples of the main memory 706 may include RAM, ROM, and the like.  The computer system 700 may further include an I/O port 710 and a communication interface 712. The I/O port 710 may include various input and output devices that are configured to communicate with the processor 702. Examples of the input devices may include a keyboard, a mouse, a joystick, a touchscreen, a microphone, and the like. Examples of the output devices may include a display screen, a speaker, headphones, and the like.”  Further, additional elements for circuitry configured to: receive, from a passenger device of via a communication network, an online ride request of a passenger for a ride; obtain real-time passenger fitness information of the passenger from the passenger device and one or more first fitness accessories associated with the passenger before the ride is booked, wherein the passenger device and the one or more first fitness accessories monitor real- time health conditions of the passenger using one or more fitness sensors and generate the real-time passenger fitness information; from one or more sensors on a driver device of the first driver, host, on a driver device of the first driver, a digital map that displays the selected route and renders one or more directions to follow the selected route, wherein the first vehicle is driven along the selected route based on the hosted digital map” do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 11 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
Dependent claims 5, 7, 15, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “database server”, “fitness-monitoring devices”, “an audio-recording device”, “an image-capturing device”, an “air quality detector”, and “an on-board diagnostic sensor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶109, 118-119 disclosed above. 
Claims 2-4, 6, 8-10, 13-14, 16, 18, and 20-22 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-6, 8-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190130663 to Li (hereinafter referred to as Li) in view of US 20180157984 to O'Herlihy et al (hereinafter referred to as O'Herlihy) in further view of US 20190360832 to Emory et al (hereinafter referred to as Emory).

(A)	As per Claims 1 and 11: 
Lin expressly disclose;
	receiving, by circuitry from a passenger device via a communication network, an online ride request of a passenger for a ride; (Li ¶48-49, 54-57 The term “service order” in the present disclosure refers to a request that initiated by a passenger/requester/service requester/ customer [47-48].  The online to offline service system 100 may be an online transportation service platform for transportation services such as taxi hailing, chauffeur services, delivery vehicles, carpool, bus service, driver hiring, and shuttle services. The online to offline service system 100 may be a platform including a server 110, a network 120, a requestor terminal 130, a provider terminal 140, a vehicle system 150, and a storage 160. The server 110 may include a processing engine 112 [52]. The server 110 may receive transportation service data of a service order from the requestor terminal 130 via the network 120 [55].  The requestor terminal 130 may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor vehicle 130-4 [57]).
obtaining, by the circuitry, real-time passenger fitness information of the passenger from the passenger device and one or more first fitness accessories associated with the passenger…wherein the passenger device and the one or more first fitness accessories monitor real-time health conditions of the passenger using one or more fitness sensors and generate the real-time passenger fitness information; (Li ¶57, 85-86, 100 in some embodiments, the requestor terminal 130 may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor vehicle 130-4, or the like, or any combination thereof. The wearable device may include a smart bracelet, a smart footgear, a smart glass, a smart helmet, a smart watch, a smart clothing, a smart backpack, a smart accessory, or the 
determining, by the circuitry, whether the passenger is eligible for the ride based on passenger fitness information of the passenger and the ride request, wherein the passenger fitness information includes the obtained real-time passenger fitness information; (Li ¶85-86, 100 the condition determination module 440 may further determine whether the dangerous condition occurs with respect to the passenger based on at least one of a result of a second comparison related to the passenger safety score and the third comparison. The historical data relating to the one or more passengers may include a physical examination record of the one or more passengers, a medical record of the one or more passengers, a real-time collection of somatic function data of the one or more passengers (subject to physiological data, including at least one of heartbeat data, pulse data, body temperature data), historical rating data, violation records, etc.).
…and the determination that the passenger is eligible for the ride; (Li ¶85-86, 100 the condition determination module 440 may further determine whether the dangerous condition occurs with respect to the passenger based on at least one of a result of a second comparison related 
	determining, by the circuitry… a real-time driving pattern of each driver of the set of drivers based on on-board diagnostic data received from one or more sensors in a vehicle of each driver of the set of drivers; (Li ¶118, 183-184 the processing engine 112 may obtain the time difference between the estimated time of driving and the actual time of driving based on the determined actual time of driving. Factors such as crime-prone areas, a rural degree of an area, a fatigue driving of a driver, traffic conditions, and accidents during the service order may be incorporated into the transportation service safety assessment.  The processing engine 112 may decrease the dangerous driving assessment value when a dangerous driving action is detected based on the acceleration data of the vehicle. The dangerous driving action may include overspeeding, braking abruptly and frequently, accelerating abruptly and frequently, changing lanes abruptly and frequently, or the like, or any combination thereof.  The driver signal transmission device may obtain the driving record from one or more first sensors associated with the driver. The one or more first sensors may include a velocity sensor, an acceleration sensor, a steering angle sensor, a traction-related sensor, or the like, or any combination thereof.).
Reply to Office Action of January 14, 2021	…wherein the selection of the subset of drivers is based on the ride request, driver fitness information of each driver of the set of drivers, and a logged-in time duration of each driver of the set of drivers…; (Li ¶103-104, 134-136 the driver safety score may be determined using the first equation and the second equation.  The comprehensive consideration of multiple 
	…wherein the driver fitness information of each driver of the set of drivers includes the determined real-time driving pattern; (Li ¶118, 184 the processing engine 112 may obtain the time difference between the estimated time of driving and the actual time of driving based on the determined actual time of driving. Factors such as crime-prone areas, a rural degree of an area, a fatigue driving of a driver, traffic conditions, and accidents during the service order may be incorporated into the transportation service safety assessment.  The processing engine 112 may decrease the dangerous driving assessment value when a dangerous driving action is detected based on the acceleration data of the vehicle. The dangerous driving action may include overspeeding, braking abruptly and frequently, accelerating abruptly and frequently, changing lanes abruptly and frequently, or the like, or any combination thereof).
…at least the passenger fitness information, the driver fitness information of each driver of the subset of drivers, the logged-in time duration of each driver of the subset of drivers…; (Li ¶103-104, 134-136 the driver safety score may be determined using the first equation and the second equation.  The comprehensive consideration of multiple factors may improve the effectiveness and accuracy of the safety score of the service order based on the driver safety score and the passenger safety score, thereby increasing the effectiveness and accuracy of 
	allocating, by the circuitry, a first vehicle associated with the selected first driver to the passenger for the ride; (Li ¶136 s shown in FIG. 12, four time points may be representative time points for a service order. A time point To may be a time point that the driver of the vehicle 150-1 accepts an order request of the service order. A time point T1 may be a time point that the passenger 1202-1 gets on the vehicle 150-1. The time point T1 may refer to as a start time point (also referred to as a meeting time point). In some embodiments, the processing engine 112 may determine that at least one passenger gets on the vehicle when a distance between a positon of the driver signal transmission device and a position of at least one passenger signal transmission device is less than a distance threshold in the pre-service duration).   
Although Li teaches a transportation system and method where a safety score is assessed to both drivers and passengers by using both historical data and rea-time data collected via different devices which includes health/medical and criminal records, it doesn’t expressly disclose identifying a set of drivers to choose and select an available driver based on the ride request, and route information associated with each route of the set of routes before allocating the vehicle to the ride and hosting a digital map on the driver device displaying the selected route however O'Herlihy teaches: 
…before vehicle allocation for the ride…; (O'Herlihy ¶21 in some embodiments, when a provider device 110 receives an assignment request, the provider has the option of accepting or rejecting the assignment request).
identifying, by the circuitry, a set of drivers available for offering the ride based on the ride request…; (O'Herlihy ¶2, 21 the system 130 can receive a trip request from a user device 100, select a provider from a pool of available (or “open”) users to provide the trip, and transmit an assignment request to the selected provider's provider device 110. In some embodiments, a provider can indicate availability, via a client application on the provider device 110, for receiving assignment requests).
	Page 2 of 25Advisory Action of October 5, 2021selecting, by the circuitry, from the set of drivers, a subset of drivers that are eligible for offering the ride to the passenger…;(O'Herlihy ¶29-32 the provider can be selected based on the provider's location, the user's pickup location, the type of the provider, the amount of time the provider has been waiting for an assignment request and/or the destination of the trip, among other factors. In some embodiments, the matching module 280 selects the provider who is closest to the pickup location or who will take the least amount of time to travel to the pickup location (e.g., having the shortest estimated travel time to the pickup location).  Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110, providing the user with different directions to the pickup location, using a different or altered mapping system to help ensure that the user arrives successfully at the pickup location and finds the provider, selecting a safer meeting place (e.g., in more well-lit areas), giving the user more time to reach the pickup location (e.g., by scheduling the provider to arrive at the pickup location later), assigning specific providers to users with certain predicted user states (e.g., assigning more experienced providers or 
	selecting, by the circuitry, a first driver from the subset of drivers and a route from a set of routes associated with the ride request, wherein the selection of the first driver and the route is based on…the ride request, and route information associated with each route of the set of routes; (O'Herlihy ¶29-32 the provider can be selected based on the provider's location, the user's pickup location, the type of the provider, the amount of time the provider has been waiting for an assignment request and/or the destination of the trip, among other factors. In some embodiments, the matching module 280 selects the provider who is closest to the pickup location or who will take the least amount of time to travel to the pickup location (e.g., having the shortest estimated travel time to the pickup location).  Some examples of alterations to the trip parameters include alerting the provider about the predicted state of the user via a text message or other notification sent to the provider device 110, providing the user with different directions to the pickup location, using a different or altered mapping system to help ensure that the user arrives successfully at the pickup location and finds the provider, selecting a safer meeting place (e.g., in more well-lit areas), giving the user more time to reach the pickup location (e.g., by scheduling the provider to arrive at the pickup location later), assigning specific providers to users with certain predicted user states (e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state), and preventing a user from joining a trip with additional users (e.g., a carpool)).
	hosting, by the circuitry, on a driver device of the first driver, a digital map that displays the selected route and renders one or more directions to follow the selected route, wherein the first vehicle is driven along the selected route based on the hosted digital map; 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Li’s safety score for both drivers and passengers which is attained by comprehensive consideration of multiple factors, improving the effectiveness and accuracy of the safety score of the service order based on the driver safety score and the passenger safety score and select a provider from a pool of available (or “open”) users to provide the trip, allow the driver to accept or reject the trip, transmit an assignment request to the selected provider's provider device, and provide maps of the route to passengers and drivers of O'Herlihy as both are analogous art which teach solutions to increasing the effectiveness and accuracy of transportation service safety assessment as taught in Li ¶103-104, 134-136 and further provide comprehensive consideration of multiple factors to improve the effectiveness and accuracy of the safety score of the service order based on the driver safety score and the passenger safety score, thereby increasing the effectiveness and accuracy of transportation service safety assessment as taught in O'Herlihy ¶24-25, 29-32.
Although Li in view of O'Herlihy teaches a transportation system and method where a safety score is assessed to both drivers and passengers by using both historical data and rea-time data collected via different devices which includes health/medical and criminal records, it doesn’t expressly disclose logging driving duration of selected and not selected drivers based on a threshold however Emory teaches: 
wherein the logged-in time duration of each driver of the set of drivers indicates a time duration for which each driver has been driving a corresponding vehicle, wherein the logged-in time duration of each driver of the selected subset of drivers is less than a threshold value and the logged-in time duration of a driver of the set of drivers that is not selected is greater than the threshold value…; (Emory ¶34-37 if a difference between the predicted average speed and a current estimated average speed for the respective times and locations along navigation route where the vehicle is estimated to be located is greater than a deviation threshold for one or more of the respective times and locations along navigation route, navigation/HOS module 107 may use the predicted average speed to calculate the estimated time of arrival and to select the new stopping point.  As depicted in graph 202, at a time T1, which is some amount of time after initial time T0, e.g., when vehicle 104 is en route to original stopping point 142, navigation/HOS module 107A may determine whether or not vehicle 104 is able to arrive at original stopping point 142 within the remaining hours of driving 144 and the remaining hours of work 146 of the driver based on a current location of vehicle 104 and based on the traffic and road conditions 148. If a determination is made that vehicle 104 is not able to arrive at original stopping point 142 within the remaining hours of driving 144 and the remaining hours of work 146, navigation/HOS module 107A may be configured to automatically change the navigation route 140 to include new stopping point 154 that is predicted to be reachable within the remaining hours of driving 144 and the remaining hours of work 146, e.g., vehicle 104 can arrive at new stopping point 154 at time Tn, which corresponds to an amount of time that is within the remaining hours of driving 144 and the remaining hours of work 146. It should be noted that new stopping point 154 corresponds to a location on navigation route 140 that is short of original stopping point 142, and that Tn may be the same (or close to the same) actual time of day as Tp).

Li teaches a system in [2].

(B)	As per Claim 2:  
Lin expressly disclose;
wherein the ride request includes at least one of a source location, a destination location, a vehicle type, or a ride type; (Li ¶119 As illustrated in FIG. 6, in 602, the processing engine 112 may obtain a position of the driver signal transmission device, a position of at least one passenger signal transmission device, a start location of a service order and a destination of the service order).
 
(C)	As per Claims 3 and 13:  
Li expressly disclose;
determining, by the circuitry, for the passenger, one or more passenger parameter values of one or more passenger physiological parameters, respectively, based on the passenger fitness information; (Li ¶100 the historical data relating to the one or more passengers may include a physical examination record of the one or more passengers, a medical record of the one or more passengers, a real-time collection of somatic function data of the one or more passengers (subject to physiological data, including at least one of heartbeat data, pulse data, body temperature data), historical rating data, violation records, etc.).Page 3 of 21Application No. 16/535,646 Reply to Office Action of January 14, 2021
	assigning, by the circuitry, a first severity rating to each passenger physiological parameter based on a degree of severity associated with each passenger parameter value; (Li ¶101-104 The safety score of the service order includes a driver safety score determined based on the first equation and a passenger safety score determined based on the second equation). 
determining, by the circuitry, a passenger fitness level of the passenger based on at least one of a passenger parameter value and the first severity rating associated with each of the one or more passenger physiological parameters, wherein the determination that whether the passenger is eligible for the ride is further based on the passenger fitness level and the one or more passenger parameter values; (Li ¶144-148 the historical data relating to the one or more passengers includes at least one of a physical examination record of the one or more passengers, a medical record of the one or more passengers, and historical transportation service data of the one or more passengers. The processing engine 112 may perform a first comparison between the driver safety score and a driver safety threshold. The processing engine 112 may perform a second comparison between the passenger safety score and a passenger safety threshold.  The processing engine 112 may determine that the dangerous condition occurs with respect to the passenger, in response to a determination that the passenger safety score is lower 

(D)	As per Claims 4 and 14:  
Li expressly disclose;
determining, by the circuitry, for each driver, one or more driver parameter values of one or more driver physiological parameters, respectively, based on at least the driver fitness information and the logged-in time duration; (Li ¶99 the historical data relating to the driver may include a physical examination record of the driver, a medical record of the driver, a real-time collection of somatic function data of the driver (subject to physiological data, including at least one of heartbeat data, pulse data, body temperature data), historical rating data, violation records, etc.).
assigning, by the circuitry, a second severity rating to each driver physiological parameter based on a degree of severity associated with each driver parameter value; (Li ¶101-104 the safety score of the service order includes a driver safety score determined based on the first equation and a passenger safety score determined based on the second equation).
determining, by the circuitry, a driver fitness level of each driver based on at least one of the driver parameter value and the second severity rating associated with each of the one or more driver physiological parameters, wherein a determination whether each driver of the subset of drivers is eligible Page 4 of 21Application No. 16/535,646 for offering the ride is Reply to Office Action of January 14, 2021based on at least one of the driver fitness level and the one or more driver parameter values; (Li ¶149-150 when the vehicle is a semi-autonomous vehicle, or an autonomous vehicle, the processing engine 112 may transmit a control signal to at least one of the one or more signal transmission devices (e.g., a control unit of 

(E)	As per Claims 5 and 15:  
Li expressly disclose;
further comprising retrieving, by the circuitry from a database server, historical passenger fitness information of the passenger, wherein the passenger fitness information further includes the historical passenger fitness information of the passenger; (Li ¶25,100 the at least one processor may obtain, from a database, historical data relating to a driver of a vehicle of the service order, and one or more passengers of the service order, where the historical data relating to the one or more passengers may include a physical examination record of the one or more passengers, a medical record of the one or more passengers, a real-time collection of somatic function data of the one or more passengers (subject to physiological data, including at least one of heartbeat data, pulse data, body temperature data), historical rating data, violation records, etc.).

(F)	As per Claims 6 and 16:  
Li expressly disclose;
wherein the historical passenger fitness information includes historical health data and driver feedback data associated with the passenger, and wherein the historical health data associated with the passenger includes one or more health conditions of the passenger; (Li ¶84, 100 the assessment determination module 420 may determine a plurality of assessment values used to determine a safety score of the service order. The plurality of assessment values 

(G)	As per Claims 8 and 18:  
Li expressly disclose;
wherein the historical driver fitness information includes historical health data and passenger feedback data, (Li ¶84, 123 the assessment determination module 420 may determine a plurality of assessment values used to determine a safety score (fitness information) of the service order. he assessment determination module 420 may determine the driver assessment value based on at least one of a physical examination record of a driver, a medical record of the driver, and historical transportation service data of the driver. The assessment determination module 420 may determine the vehicle abnormality assessment value based on a driving record, whether the vehicle deviates from an estimated route of a service order, and one or more characteristics of the service order. The assessment determination module 420 may determine the driver abnormality assessment value based on at least one of the physiological data of the driver, and a post-service duration between an end time point and a time point that the driver accepts a request for a next service order. As illustrated in FIG. 7, in 702, the processing engine 112 may determine an end time point in response to a determination that the one or more passengers and the driver are at the 
wherein the real-time driver fitness information received from the one or more fitness-monitoring devices indicates real-time health conditions of each driver; (Li ¶ 94 In response to a determination that violations occur during the service order, the processing engine 112 may determine the violations based on the safety score in real time (e.g., the safety score is lower than a safety threshold). A surveillance for the current service order may be activated. The activation of the surveillance may include auto-launching an image acquisition device and/or recording device (also referred to as a media signal capture device) inside the vehicle, or performing a manual interposition. The activation of the surveillance may further include determining whether the current service order is safe. On the one hand, health state of the driver and the one or more passenger, including physical health and mental health, may be confirmed using portable devices).   

(H)	As per Claim 9:  
Li expressly disclose;
wherein the route information associated with each route includes at least one of weather, road, pollution, geographical, or traffic conditions associated with each route; (Li ¶99 he driving data of the current service order may include one or more areas that the actual route passes through, a driving speed, a driving time, a weather index during the driving process, a difference between the actual route and the actual route, etc.  The one or more areas that the 

(I)	As per Claims 10 and 20:  
Although Li in view of O'Herlihy and in further view of Emory teaches a transportation system and method where a safety score is assessed to both drivers and passengers by using both historical data and rea-time data collected via different devices which includes health/medical and criminal records, it doesn’t expressly disclose identifying a set of drivers to choose an select an available driver based on the ride request, and route information associated with each route of the set of routes however O'Herlihy additionally teaches: 
	wherein the first driver is further selected from the subset of drivers based on historical allocation information associated with the passenger and each driver of the subset of drivers; (O'Herlihy ¶31-32 the matching module 280 sends an assignment request to the selected provider. If the provider accepts the assignment request, the matching module 280 assigns the provider to the user. If the provider rejects the assignment request, the matching module 280 selects a new provider and sends an assignment request to the provider device 110 for that provider. Assigning specific providers to users with certain predicted user states (e.g., assigning more experienced providers or providers who have a history of picking up users in an unusual state), and preventing a user from joining a trip with additional users (e.g., a carpool)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Li in view of O'Herlihy and in further view of Emory’s safety score for both drivers and passengers which is attained by comprehensive consideration of multiple factors, improving the effectiveness and accuracy of the safety score of the service order based on the 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190130663 to Li (hereinafter referred to as Li) in view of US 20180157984 to O'Herlihy et al (hereinafter referred to as O'Herlihy) in further view of US 20190360832 to Emory et al (hereinafter referred to as Emory) and in even further view of US 20200225051 to Chenchu et al. (hereinafter referred to as Chenchu).

(A)	As per Claims 7 and 17: 
Lin expressly disclose;
retrieving, by the circuitry from a database server, historical driver fitness information of each driver; Li ¶25,99 the at least one processor may obtain, from a database, historical data relating to a driver of a vehicle of the service order, and one or more passengers of the service order, where the historical data relating to the driver may include a physical examination record of the driver, a medical record of the driver, a real-time collection of somatic 
 obtaining, by the circuitry from one or more second fitness accessories and applications associated with each driver and one or more fitness-monitoring devices, real-time driver fitness information of each driver, wherein the driver fitness information associated with each driver includes the historical driver Page 5 of 21Application No. 16/535,646 Reply to Office Action of January 14, 2021 fitness information and the real-time driver fitness information of each driver; (Li ¶57-58, 85-86, 99 in some embodiments, the provider terminal 140 may be similar to, or the same device as the requestor terminal 130 and may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor vehicle 130-4, or the like, or any combination thereof. The wearable device may include a smart bracelet, a smart footgear, a smart glass, a smart helmet, a smart watch, a smart clothing, a smart backpack, a smart accessory, or the like, or any combination thereof. In some embodiments, the smart mobile device may include a smartphone, a personal digital assistance (PDA), a gaming device, a navigation device, a point of sale (POS) device, or the like, or any combination thereof. The condition determination module 440 may further determine whether the dangerous condition occurs with respect to the passenger based on at least one of a result of a second comparison related to the passenger safety score and the third comparison. The historical data relating to the driver may include a physical examination record of the driver, a medical record of the driver, a real-time collection of somatic function data of the driver (subject to physiological data, including at least one of heartbeat data, pulse data, body temperature data), historical rating data, violation records, etc.
wherein the one or more fitness-monitoring devices includes an audio-recording device, an image-capturing device…; (Li ¶62 the media signal capture device 150-2 may be a 
NOTE: Examiner notes that the smart mobile device disclosed in [57] maybe a smartphone which inherently possesses a camera and can capture both audio and image.
Although Li in view of O'Herlihy and in further view of Emory teaches a requestor terminal, a provider terminal which includes a laptop, a built-in device in a motor vehicle, a tablet computer, and wearable devices such as smart bracelet, smart backpack, smart helmet, it doesn’t expressly disclose an air quality detector/sensor or an OBD installed in each vehicle however Chenchu teaches: 
…an air quality detector, and an on-board diagnostic sensor (OBD) installed in each driver's vehicle; (Chenchu ¶27, 31 according to one embodiment, the ECM is equipped with on-board diagnostic (OBD) features that provide myriad real-time data, such as that received from various sensors including vehicle emissions sensors, fuel diagnostics sensors, and vehicle oil pressure sensors as well as provide a standardized series of diagnostic trouble codes (DTCs) which allow a technician to rapidly identify and remedy malfunctions within the vehicle. Each of these connected vehicles may include an air quality sensor 72 that can read the air quality in the vehicle's surrounding environment).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Li in view of O'Herlihy and in further view of Emory’s requestor terminal, a provider terminal and an air quality sensor 72 that can read the air quality in the vehicle's surrounding environment include ECM is equipped with on-board diagnostic (OBD) of Chenchu as both are analogous art which teach solutions to monitoring various different indicators 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190130663 to Li (hereinafter referred to as “Li”) in view of US 20180157984 to O'Herlihy et al. (hereinafter referred to as “O'Herlihy”) in further view of US 20190360832 to Emory et al (hereinafter referred to as Emory) and in even further view of US 20190383621 to Isaacs et al. (hereinafter referred to as “Isaacs”).

(A)	As per Claim 21: 
Although Li in view of O'Herlihy and in further view of Emory teaches a transportation system and method where a safety score is assessed to both drivers and passengers by using both historical data and rea-time data collected via different devices which includes health/medical and criminal records, it doesn’t expressly disclose retrieving route information and rating the various routes while indicating/selecting the best route  however Isaacs teaches: 
retrieving, by the circuitry, from a database server, the route information of each of the set of routes connecting a source location and a destination location of the ride request; (Isaacs ¶60-61 the route manager 714 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests. In this example the route manager can work with a route generation module 718 that can take the inputs from the various requests and provide a set of route options that can satisfy those requests).
rating, by the circuitry, each route of the set of routes based on the retrieved route information, wherein the selection of the route from the set of routes and the first driver is further based on the rating of each route; (Isaacs ¶71 the rating for a particular segment might be allocated to the vehicle, driver, and route for that segment. Aggregate ratings for the segments, aspects, components, and/or route can then be determined 816 using the received feedback and other feedback data received from other users or previous journeys for the same user. The aggregate rating data can then be stored 818 for use in determining and/or selecting route options for future requests).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Li in view of O'Herlihy and in further view of Emory’s safety score for both drivers and passengers which is attained by comprehensive consideration of multiple factors, improving the effectiveness and accuracy of the safety score of the service order based on the driver safety score and the passenger safety score and have the route manager 714 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests of Isaacs as both are analogous art which teach solutions to increasing the effectiveness and accuracy of transportation service safety assessment as taught in Li ¶103-104, 134-136 in view of O'Herlihy and in further view of Emory and further aggregate ratings for the segments, aspects, components, and/or route can then be determined 816 using the received feedback and other feedback data received from other users or previous journeys for the same useras taught in Isaacs ¶60-61, 71.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190130663 to Li (hereinafter referred to as Li) in view of US 20180157984 to O'Herlihy et al. 

(A)	As per Claim 22: 
Although Li in view of O'Herlihy and in further view of Emory teaches a transportation system and method where a safety score is assessed to both drivers and passengers by using both historical data and rea-time data collected via different devices which includes health/medical and criminal records, it doesn’t expressly disclose receiving data from the air quality sensor and determining in-vehicle conditions associated with the driver’s fitness however Duan teaches: 
	receiving, by the circuitry, from an air quality detector in the vehicle of each driver of the set of drivers, air quality data indicating a measure of quality of air inside the vehicle of each driver of the set of drivers; (Duan ¶26 In various embodiments, air quality control program 122 collects data related to in-vehicle air quality (e.g., data from on-board systems 151P, air quality sensors 153P in probe cars 150P, and data from air control program 152 in vehicle 150) and receives an indication of user-initiated actions related to in-vehicle air quality by one or more on-board systems 151 or 151P. In one embodiment, air quality control program 122 retrieves on a pre-set interval (e.g., every hour) data related to in-vehicle air quality and one or more actions by on-board systems 151P from on-board systems 151P in probe cars 150P).
	determining, by the circuitry, real time in-vehicle conditions in the vehicle of each driver of the set of drivers based on the received air quality data, wherein the driver fitness information of each driver of the set of drivers is determined based on the determined in-vehicle conditions; (Duan ¶31, 55 in various embodiments, air quality control program 122 
 It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Li in view of O'Herlihy and in further view of Emory’s safety score for both drivers and passengers which is attained by comprehensive consideration of multiple factors, improving the effectiveness and accuracy of the safety score of the service order based on the driver safety score and the passenger safety score and have air quality control program collect data related to in-vehicle air quality (e.g., data from on-board systems, air quality sensors  in probe cars, and data from air control program in vehicle) of Duan as both are analogous art which teach solutions to increasing the effectiveness and accuracy of transportation service safety assessment as taught in Li ¶103-104, 134-136 in view of O'Herlihy and in further view of Emory and further have air quality control program 122 receive from UI 157 a user specified level of in-vehicle air quality that replaces or becomes the pre-set quality level for the vehicle (e.g., vehicle 150 or one of probe cars 150P in response to a user identified health requirement of a passenger or driver of vehicle 150 as taught in Isaacs ¶60-61, 71.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        1/4/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623